Case 2:19-mj-03647-MF Document1 Filed 04/06/19 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Mark Falk
Vv. : Mag. No. 19-3647
MICHAEL CASTRO

CRIMINAL COMPLAINT
I, Steven Kane, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.
SEE ATTACHMENT A

I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof.

 

Steven Kane, Special Agent
Federal Bureau of Investigation

Sworn to before me and subscribed in my presence,
April 6, 2019 in New Jersey
Authorized telephonically pursuant to Fed. R. Crim. P. Rule 4.1

HONORABLE MARK FALK
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer

 
qT ' t t Wy I

Case 2:19-mj-03647-MF Document1 Filed 04/06/19 Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
(Carjacking)

On or about April 3, 2019, in Essex County, in the District of New Jersey,
and elsewhere, defendant,

MICHAEL CASTRO

did take a motor vehicle that has been transported, shipped, and received in
interstate and foreign commerce from the person and presence of another by
force, violence, or intimidation, with the intent to cause death or serious bodily
harm,

In violation of Title 18, United States Code, Section 2119(1).
Case 2:19-mj-03647-MF Document1 Filed 04/06/19 Page 3 of 5 PagelD: 3

COUNT TWO
(Using a Firearm during a Crime of Violence)

On or about April 3, 2019 in Essex County, in the District of New Jersey
and elsewhere, the defendant,

MICHAEL CASTRO
did knowingly brandish and use a firearm, that is, during and in relation toa
crime of violence for which he may be prosecuted in a court of the United
States, that is, the Carjacking charged in Count One, a violation of Title 18,
United States Code, Section 2119(1).

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii).
' ' ' Wl

Case 2:19-mj-03647-MF Document1 Filed 04/06/19 Page 4 of 5 PagelD: 4

ATTACHMENT B

I, Steven Kane, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with witnesses and other law enforcement
officers, and my review of reports, documents, and items of evidence. Where
statements of others are related herein, they are related in substance and in
part. Because this complaint is being submitted for a limited purpose, I have
not set forth each and every fact that I know concerning this investigation.
Where I assert that an event took place on a particular date, I am asserting that
it took place on or about the date alleged.

1. On April 3, 2019 at approximately 10:00 a.m. an individual
responded to the Newark Police Department and reported that he/she had
been the victim of a carjacking (“Victim”).

2. The Victim stated that he/she had been in the presence of a friend
during the early morning hours of April 3, 2019 and that they were in the
Victim’s 2011 Audi A5 Coupe (“Audi”).

3. As the Victim was driving in the area of 198 Garside Street in the
city of Newark, his/her friend started to smoke a cigarette in the Audi. The
Victim pulled the Audi over so that his/her friend could step outside and
smoke,

4. After a period of time the Victim also stepped out of the Audi to
speak to his/her friend. The Victim left the car running with the keys inside
and the emergency brake engaged. At that time, the Victim was approached by
a thin Hispanic male wearing a gray Northface brand jacket, who was later
identified as defendant Michael Castro (“Castro”).

5. Castro approached the Victim and attempted to sell him/her a
novelty item. When the Victim declined, Castro produced a silver handgun and
pointed it at the Victim. Castro then went through the Victim’s pockets and
took his/her cellphone and wallet.

6. Castro then made his way to the driver’s side of the Audi. The
Victim attempted to follow Castro but Castro turned and pointed the gun at the
Victim and his/her friend again.

7, The Victim also stated that immediately prior to the carjacking,
he/she had stopped at a gas station so that his/her friend could make some
purchases in the store. As a result, detectives investigating the case responded
to the gas station and viewed the video surveillance footage located there.
Case 2:19-mj-03647-MF Document1 Filed 04/06/19 Page 5 of 5 PagelD: 5

8. The footage showed a thin Hispanic male wearing a Northface
brand jacket walk into the store at the same time the Victim and his/her friend
were at the gas station. Detectives secured this security footage and
disseminated still photographs produced from the video to law enforcement.

9. Upon viewing the still photographs, a Newark police officer
identified the individual as Castro.

10. On April 6, 2019 the Victim was asked to respond to the Newark
Police Department for a follow-up interview. At that time, he/she was shown a
six-pack photo array. The Victim positively identified Castro as the person who
committed the carjacking.

11. The Audi was manufactured outside of the State of New Jersey,
and thus moved in and affected interstate commerce prior to April 4, 2019.
